Order entered November 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00476-CR

                       DANIEL RODRIGUEZ SALDANA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-47041-U

                                           ORDER
        Before the Court is appellant’s November 6, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before December 2,

2019.



                                                      /s/   LANA MYERS
                                                            JUSTICE